per curiam:
El Lie. Edmundo Ayala Oquendo (licenciado Ayala) fue admitido al ejercicio de la abogacía el 26 de ju-nio de 1985 y al ejercicio del notariado el 2 de septiembre de 1986.
El 25 de septiembre de 2001 el Sr. Concepción Rodrí-guez Rosario (señor Rodríguez) presentó una queja contra el referido abogado. Veamos los hechos acaecidos que die-ron pie al ejercicio de nuestra jurisdicción disciplinaria.
El 23 de agosto de 1996 el señor Rodríguez, represen-tado por el Lie. Máximo Rivera Carmona, presentó una demanda de daños y perjuicios y nulidad de escritura en el Tribunal de Primera Instancia, Sala superior de Humacao, contra la sucesión de la Sra. Agustina Castro López, el Sr. Francisco Alcocer López, su esposa, la Sra. Rosa Rodríguez y la Sociedad Legal de Gananciales compuesta por ambos, el Sr. Narciso Ríos Ortiz, su esposa, la Sra. Lydia Laborde Ríos y la Sociedad Legal de Gananciales compuesta por *589ambos, así como contra el Scotiabank. A esta demanda se le asignó el Núm. NAC96-0093. El señor Rodríguez alegó en la demanda que para mayo y agosto de 1980 sostuvo conversaciones con la Sra. Agustina Castro López para comprarle un inmueble en el municipio de Fajardo. Alegó, además, que le pagó a la señora Castro, a través de la intermediaria “India Realty”, $65,000, suma de la cual en-tregó parte en efectivo y el resto lo evidenció mediante pa-garés que reflejan lo adeudado, garantizado por hipoteca el cumplimiento de tal obligación. De igual manera, expuso que para agosto de 1980, la señora Castro vendió el refe-rido inmueble a los esposos Alcocer Rodríguez. Alegó el se-ñor Rodríguez que posteriormente los esposos Alcocer Ro-dríguez le vendieron por $32,500 una participación de una mitad en común pro-indiviso del referido inmueble cuando él entendía que había comprado la totalidad de éste. Por otra parte, solicitó el desahucio de los esposos Ríos La-borde, ya que éstos ocupaban el inmueble para la fecha en que se presentó la demanda. El foro primario dictó senten-cia sumaria parcial, desestimando la demanda. El foro a quo no determinó que existiera temeridad por parte del demandante, aquí quejoso. Mediante acuerdo verbal, el se-ñor Rodríguez contrató los servicios profesionales del licen-ciado Ayala para que éste presentara un recurso de apela-ción ante el anterior Tribunal de Circuito de Apelaciones para revisar tal desestimación. El foro intermedio apela-tivo, una vez presentado el recurso, le asignó el Núm. KLAN 1998-0249. Los honorarios pactados, de forma verbal, por los servicios profesionales del licenciado Ayala as-cendieron a $3,000. Las partes contratantes acordaron que los pagos se harían a plazos. Entre febrero y mayo de 1998, el señor Rodríguez hizo catorce pagos hasta satisfacer la cantidad acordada. El foro intermedio apelativo confirmó la referida sentencia del Tribunal de Primera Instancia. Dicho foro intermedio no concluyó que hubiera temeridad del demandante de autos ante el Tribunal de Primera Ins-*590tanda ni ante sí. Inconforme, el señor Rodríguez, represen-tado por el licenciado Ayala, acudió en alzada ante nos me-diante un recurso de certiorari, al que le asignamos el Núm. CC-98-628. Declinamos expedir el auto solicitado. Lo determinado originalmente por el Tribunal de Primera Ins-tancia se convirtió en final y firme.
Posteriormente, el señor Rodríguez, representado por el licenciado Ayala, presentó una demanda ante el Tribunal de Primera Instancia, Sala Superior de Fajardo, en la cual incluyó como demandados al Sr. Narciso Ríos Ortiz, su es-posa, Sra. Lydia Laborde, y la Sociedad Legal de Ganan-ciales compuesta por ambos, al Sr. José Raúl Peréz Ber-nabé y a su esposa, quien se denominó como Juana Doe, y a la Sociedad Legal de Gananciales compuesta por ambos. En esta nueva demanda, el señor Rodríguez planteó que los esposos Ríos Laborde adquirieron por compraventa, de los esposos Alcocer Rodríguez, la mitad de la participación de éstos en el referido inmueble ubicado en Fajardo, in-mueble que, según el señor Rodríguez, le pertenecía en su totalidad. Se trajo como codemandado al señor Pérez Ber-nabé debido a que éste, en calidad de abogado-notario y propietario de “India Realty”, asesoró al señor Rodríguez en cuanto al precio y al financiamiento para adquirir el referido inmueble en el municipio de Fajardo. A esta acción se le asignó el Núm. NAC99-0031. Para la representación legal de este caso, el señor Rodríguez acordó, por escrito, contratar los servicios profesionales del licenciado Ayala. El contrato fue suscrito el 12 de marzo de 1999. En éste se incluyó una cláusula en la cual se indicaba que el licen-ciado Ayala percibiría $3,000 por representarlo en tal procedimiento. Esta cantidad se habría de pagar en dos plazos de $1,500. Asimismo, en el contrato se estableció, por escrito, que los $3,000 no incluía el trámite apelativo, en caso de que recayera sentencia adversa al demandante, o sea, al señor Rodríguez. Este pagó la mitad de los hono-rarios el 12 de marzo de 1999 y acordó saldar la otra mitad *591para el día en que el caso se viera en sus méritos. El 6 de marzo de 2000, día en que el Tribunal de Primera Instan-cia atendió el caso Núm. NAC99-0031 en sus méritos, el señor Rodríguez pagó el balance de $1,500 que le debía al licenciado Ayala. El foro primario desestimó la demanda. El Tribunal de Primera Instancia no concluyó que hubiera mediado temeridad del demandante de autos, aquí quejoso. A instancias del señor Rodríguez, el licenciado Ayala presentó un recurso de apelación ante el anterior Tribunal de Circuito de Apelaciones. A ese caso se le asignó el Núm. KLAN 2000-1002. Debido a que el contrato sus-crito entre las partes no incluía honorarios por trámites apelativos, las partes pactaron el pago de $1,000 por el recurso de apelación ante el foro intermedio apelativo. Esta cantidad le fue pagada al licenciado Ayala el 11 de abril de 2001. El anterior Tribunal de Circuito Apelaciones revocó la decisión del foro primario en el caso Núm. NAC99-0031, ya que determinó que la parte allí apelante, aquí quejosa, representada por el licenciado Ayala, tenía una reclamación válida que debía ventilarse en sus méri-tos y no debía desestimarse. En consecuencia, no hubo ex-presión de que mediara temeridad en la reclamación del allí apelante, aquí quejoso. Tal determinación se convirtió en final y firme.
Para esta misma fecha, el señor Rodríguez le indicó al licenciado Ayala que había extraviado los recibos por los catorce pagos, que en su totalidad sumaban $3,000, que aquél le había hecho a éste en virtud del recurso apelativo presentado por el licenciado Ayala en el caso Núm. KLAN 1998-0249, recurso de apelación presentado para revisar la sentencia del Tribunal de Primera Instancia en el caso Núm. NAC96-0093. El licenciado Ayala le extendió el refe-rido recibo por $3,000, a la vez que señaló, mediante una anotación, que la cantidad en cuestión era por el pago de los servicios prestados en el primer recurso de apelación ante el anterior Tribunal de Circuito de Apelaciones, o sea, *592en el caso Núm. ELAN 1998-0249. Luego de dictada la re-ferida sentencia revocatoria por el entonces Tribunal Cir-cuito de Apelaciones, en el caso Núm. KLAN 2000-2002 el señor Rodríguez le pidió el expediente de su caso al licen-ciado Ayala, ya que se disponía contratar otra representa-ción legal.(1)
Así las cosas, el 25 de septiembre de 2001, el señor Ro-dríguez presentó una queja contra el licenciado Ayala en la que señaló que éste le había cobrado honorarios en exceso de lo pactado. Alegó que el licenciado Ayala le cobró $10,000, o sea, $7,000 en exceso de lo pactado. Esto en virtud de que, según manifestara el señor Rodríguez, las partes solamente pactaron los servicios profesionales del licenciado Ayala en el caso Núm. NAC99-0031 ante el Tribunal de Primera Instancia, por el cual se acordó el pago de $3,000.
El 14 de noviembre de 2001 el Procurador General rin-dió un informe donde concluyó que no había evidencia para concluir que el licenciado Ayala había representado inade-cuadamente los intereses de su cliente en la tramitación del caso Núm. NAC99-0031 ante el Tribunal de Primera Instancia. Luego de estudiar la documentación de la queja concernida, el Procurador General recomendó el archivo de ésta. Posteriormente, en atención a la resolución que emi-timos el 15 de febrero de 2002, para que se reexaminara el expediente del primer caso (Núm. NAC99-0031) ante el Tribunal de Primera Instancia, el Procurador General rin-dió un Informe Suplementario el 26 de marzo de 2002, en el que señaló que los honorarios de abogado cobrados por el licenciado Ayala no guardaban proporción con las gestiones realizadas por éste en representación de su cliente. Señaló que los escritos presentados al tribunal en el referido caso fueron alrededor de siete, que éstos constaban de 3 ó 4 *593páginas como máximo y que la controversia no involucraba cuestiones noveles o de una gran dificultad en derecho. El 5 de septiembre de 2003 ordenamos al Procurador General que formulara la correspondiente querella en virtud de lo dispuesto en la Regla 14(e) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A.
El Procurador General presentó una querella contra el licenciado Ayala en nuestra Secretaría, el 13 de noviembre de 2003. Le formuló el cargo siguiente:

PRIMER CARGO

El licenciado Edmundo Ayala Oquendo violentó los principios enunciados en el Canon 24 de los de Ética Profesional, 4 L.P.R.A. Ap. IX C. 24 al cobrar honorarios excesivos a la ges-tión rendida a favor de su cliente. No debe olvidar el letrado que nuestra profesión es una parte integral de la administra-ción de la justicia y no un mero negocio o profesión con fines de lucro. El abogado no debe estimar su gestión profesional en más de lo que realmente vale. Querella, pág. 3.
El 1 de diciembre de 2003 el querellado presentó un escrito titulado Contestación a Querella. Argüyó que el cargo formulado en su contra en la querella no estaba sos-tenido en hechos ciertos. Por el contrario, señaló que la alegación del señor Rodríguez era infundada, maliciosa y premeditada al alegar que cobró honorarios en exceso. Sos-tuvo que el cargo imputado no era meritorio como una vio-lación ética, ya que las cantidades cobradas correspondían a tres casos distintos. Argüyó que cobró $3,000 por llevar la apelación Núm. ELAN 1998-0249 ante el foro intermedio apelativo, en el que intervino como abogado del quejoso por primera vez; $3,000 por el Caso Civil Núm. NAC99-0031 ante el Tribunal de Primera Instancia y $1,000 por la ape-lación ante el anterior Tribunal de Circuito de Apelaciones para revisar la sentencia del foro primario en ese último caso, que se le asignó el Núm. ELAN 2000-1002 por el anterior Tribunal de Circuito de Apelaciones. Por otro lado, argüyó que entregó al señor Rodríguez un nuevo recibo por $3,000 el 11 de abril de 2001, ya que éste había extraviado *594los recibos de los pagos hechos por los servicios profesiona-les prestados en el primer caso, Núm. KLAN 1998-0249, ante el anterior Tribunal de Circuito de Apelaciones. El querellado señaló que los $7,000 cobrados por los tres ca-sos, a saber, KLAN 1998-0249, NAC99-0031 y KLAN 2000-1002, fueron generosos, ya que empleó todas sus destrezas como abogado para llevarlos, dos de ellos en el nivel apela-tivo, uno de los cuales estuvo ante la consideración de este Foro. Finalmente, el querellado señaló que los honorarios de abogado devengados fueron razonables debido al alto costo de la litigación civil en Puerto Rico. Solicitó la deses-timación de la querella o, en la alternativa, el señala-miento de una vista evidenciaría para presentar prueba en apoyo de sus alegaciones.
El 15 de enero de 2004, designamos Comisionado Especial al Hon. Wilfredo Alicea López, ex Juez Superior, para recibir y evaluar la prueba que presentarían las partes. El Comisionado Especial señaló una conferencia con antela-ción al juicio para el 21 de abril de 2004. En dicha confe-rencia las partes acordaron presentar prueba testifical y documental, a saber, los testimonios del señor Rodríguez, el licenciado Ayala y todas las facturas y recibos cursados entre éstos. De igual manera, el Procurador General soli-citó que fueran elevados ante la consideración del Comisio-nado Especial copia de los autos del caso Núm. NAC99-0031 ante el Tribunal de Primera Instancia, así como copia de los autos de la queja AB-2001-207, presentada por el señor Rodríguez contra el licenciado Ayala. Finalizada la conferencia con antelación al juicio, se señaló una vista evidenciaría para el 3 de junio de 2004. Después de cele-brada la referida vista, el Comisionado Especial rindió su informe el 4 de octubre de 2004. Al formular sus determi-naciones de hechos, evaluó la prueba oral presentada, las estipulaciones de las partes, los documentos presentados en evidencia, la queja, la querella, las contestaciones a és-tas y los pronunciamientos judiciales relacionados con los *595hechos que dieron lugar a la formulación de la querella por el Procurador General.
Pasemos a evaluar, como cuestión de umbral, lo que dis-pone el Canon 24 del Código de Ética Profesional.(2)
El contrato de servicios profesionales de un abogado puede ser catalogado como de arrendamiento de servicios.(3) Éste puede ser visto como una variación del contrato de arrendamiento.(4) No obstante, debemos puntualizar que el contrato de servicios profesionales de un abogado, contrario a cualquier otro acuerdo de arrendamiento de servicios, está supeditado a unas exigencias éticas de suma importancia para nuestra profesión(5) Es por ello que se considera un contrato de naturaleza sui géneris(6)
El Canon 24 del Código de Ética Profesional, supra, señala los aspectos que se consideran al momento de fijar los honorarios de los abogados. Entre éstos se encuentran la naturaleza de la gestión, la novedad y la dificultad del asunto por resolver, la habilidad y el conocimiento necesario para conducir el caso adecuadamente, el tiempo y trabajo requerido, los honorarios que se acostumbra cobrar por servicios similares, la cuantía involucrada, la contingencia o certeza de la compensación, y la naturaleza de la gestión profesional, entre otros(7) Al iniciar su gestión profesional, todo abogado debe tomar en consideración lo que señala el Canon 24, supra, en cuanto a que “[e]s deseable que se llegue a un acuerdo sobre los honorarios a ser co-*596brados por el abogado al inicio de la relación profesional y que dicho acuerdo sea reducido a escrito”.
Por otra parte, nada impide que se otorguen contratos verbales entre los abogados y sus clientes, “ni que un contrato de honorarios ambiguo no sea válido y susceptible de interpretación”. (8) Si bien es cierto que los contratos verbales son válidos, éstos tienen riesgos mayores de suscitar malentendidos entre el cliente y su abogado.
Pasemos a considerar las recomendaciones del Comisio-nado Especial para determinar si el querellado cobró hono-rarios de abogado en exceso y, en consecuencia, infringió el Canon 24 del Código de Ética Profesional, supra, el que obliga a todos los miembros de la profesión jurídica en Puerto Rico.
Celebrada la vista evidenciaría, luego de evaluar la prueba testifical y documental presentada por las partes, los expedientes de los casos NAC99-0031 ante el Tribunal de Primera Instancia, el KLAN2000-1002 y el KLAN 1998-0249 ante el entonces Tribunal de Circuito de Apelaciones —en los que el querellado representó al señor Rodríguez— el Comisionado Especial rindió su informe. Concluyó que el querellado cobró $7,000 en honorarios por la representa-ción legal del señor Rodríguez en los referidos casos. Ex-puso que de dicho monto, $3,000 correspondían a los servi-cios prestados en el caso Núm. NAC99-0031 ante el Tribunal de Primera Instancia. Indicó, además, que de los restantes $4,000, $3,000 fueron por la representación pro-fesional en el caso Núm. KLAN 1998-0249 ante el anterior Tribunal de Circuito de Apelaciones. Concluyó que el monto remanente de $1,000 fueron los honorarios percibi-dos por la representación legal en el caso Núm. KLAN 2000-1002 ante ese mismo foro intermedio apelativo. Asi-mismo, concluyó que el Procurador General no sostuvo con prueba que le mereciera crédito que el señor Rodríguez le *597haya entregado al querellado $3,000 en exceso a los $7,000 que éste pactó y pagó por los servicios profesionales pres-tados por el licenciado Ayala. Finalmente, con el beneficio de la prueba testifical ante su consideración, el Comisio-nado Especial concluyó que los honorarios de $7,000, co-brados por el querellado, tanto en el caso ante el foro pri-mario como en los dos recursos ante el anterior Tribunal de Circuito de Apelaciones, fueron justos y razonables.
Es responsabilidad del Comisionado Especial, designado por este Tribunal en un caso disciplinario, atender las querellas presentadas por el Procurador General contra un abogado, así como recibir la prueba, evaluar y dirimir los conflictos de prueba. Este funcionario ocupa el rol del juzgador de primera instancia, por lo que está en mejor posición de aquilatar la prueba testifical presentada. (9) Sus determinaciones de hechos, basadas en prueba testimonial, merecen nuestra mayor deferencia. Cuando éstas están sostenidas por la evidencia que obra en nuestro expediente, no habremos de intervenir, en ausencia de una demostración de pasión, prejuicio, parcialidad o error manifiesto en la apreciación de la prueba.(10)
No hemos encontrado nada en el expediente que justifi-que que intervengamos con las determinaciones de hechos formuladas por el Comisionado Especial. Éstas se encuen-tran apoyadas en la evidencia presentada y admitida. Con-cluimos que la presunción sobre su corrección no ha sido rebatida.
Coincidimos con la determinación fáctica del Comisio-nado Especial en cuanto a que los $7,000, cobrados por el querellado por representar al señor Rodríguez fue una can-tidad justa y razonable por honorarios de abogado. El que-rellado representó al señor Rodríguez en el caso Núm. KLAN 1998-0249 ante el anterior Tribunal de Circuito de *598Apelaciones para revisar la sentencia emitida por el foro primario en el caso Núm. NAC96-0093. De igual manera, representó al señor Rodríguez ante nos en el caso Núm. CC-98-628, recurso de certiorari presentado para revisar la sentencia del foro intermedio apelativo en el referido caso Núm. KLAN 1998-0249. Asimismo, el querellado repre-sentó al señor Rodríguez ante el foro primario en el caso Núm. NAC99-0031 y, posteriormente, ante el Tribunal de Circuito de Apelaciones en el caso Núm. KLAN 2000-1002 para revisar la sentencia dictada por el foro primario en ese caso. En total, el querellado representó al aquí quejoso en cuatro recursos judiciales, en tres instancias distintas. Estamos impedidos, en esta etapa y dentro de un procedi-miento disciplinario, dirimir si hubo o no temeridad de parte del querellado en su desempeño profesional como abogado del quejoso, el señor Rodríguez, en los referidos casos. Tal determinación advino final y firme cuando el foro primario, el intermedio apelativo y este Tribunal no concluyeran que hubiera mediado temeridad alguna de la parte demandante de autos.
Le recordamos a los miembros de la clase togada la norma contenida en el Canon 24 del Código de Ética Profesional, supra, en cuanto a que es deseable que se llegue a un acuerdo sobre los honorarios de abogado por ser cobrados, al inicio de la relación profesional, y que dicho acuerdo “sea reducido a escrito”. La práctica más deseable y la mejor forma de los abogados evitar disputas con sus clientes sobre los términos y las condiciones de una relación profesional, se alcanza reduciendo a escrito los contratos de servicios profesionales.
Por los fundamentos antes expuestos, exoneramos al querellado del cargo formulado por el Procurador General.

 El 22 de diciembre de 2001, el Lie. Benito Gutiérrez Díaz presentó ante el Tribunal de Primera Instancia una moción en la que indicaba que asumía la repre-sentación legal del señor Rodríguez.


 4 L.P.R.A. Ap. IX.


 Art. 1473 del Código Civil, 31 L.P.R.A. see. 4111. Véase, además, Ramírez, Segal & Látimer v. Rojo Rigual, 123 D.P.R. 161, 171 (1989).


 Art. 1434 del Código Civil, 31 L.P.R.A. see. 4013. Véase, además, Pérez v. Col. Cirujanos Dentista de P.R., 131 D.P.R. 545, 552 (1992).


 In re Barlucea Cordobés, 155 D.P.R. 284 (2001); Nassar Rizek v. Hernández, 123 D.P.R. 360, 369 (1989).


 Nassar Rizek v. Hernández, supra.


 In re Barlueea Cordobés, supra.


 Ramírez, Segal & Látimer v. Rojo Rigual, supra, pág. 172.


 In re González Ortiz, 162 D.P.R. 80 (2004); In re Morales Soto, 134 D.P.R. 1012 (1994).


 In re González Ortiz, supra.